POCH, J. This claim arises out of an incident that occurred on July 28, 1974. Irene Burke, Nancy Burke, and Margaret Burke, wife and daughters, respectively, of the deceased victim, Alexander Burke, seek compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on January 31, 1975, on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That Alexander Burke, age 61, was a victim of a violent crime as defined in section 2(c) of the Act (Ill. Rev. Stat. 1977, ch. 70, par. 72(c)), to wit: murder (Ill. Rev. Stat. 1977, ch. 38, par. 9 — 1). 2. That on July 18, 1974, the victim was discovered unconscious at a gas station located at 103rd and Western Avenues, Chicago, Illinois. The victim had been beaten by an unknown person, and a police investigation could not determine a motive. The victim was transported to St. Joseph Hospital for treatment of his injuries, and expired on August 1, 1974. 3. That the Claimant, Irene Burke, seeks compensation for funeral expenses and for loss of support. The Claimants, Nancy Burke and Margaret Burke, seek compensation for loss of support only. They were 15 and 16 years of age, respectively, at the time of the incident. 4. That the Claimant, Irene Burke, incurred funeral and burial expenses in the amount of $4,192.41, all of which the Claimant has paid. Of this amount, $2,000.00 has been deemed reasonable and therefore compensable by the Court. 5. That the Claimants, Irene Burke, Nancy Burke, and Margaret Burke, were dependent upon the victim for support. 6. That prior to his death, the victim was employed by the Chicago Board of Education and his average monthly earnings were $1,600.00. 7. That section 4 of the Act states, “. . . loss of support shall be determined on the basis of the victim’s average monthly earnings for the six months immediately preceding the date of the injury or on $500.00 per month, whichever is less.” Ill. Rev. Stat. 1977, ch. 70, par. 74. 8. That the victim was 61 years of age at the time of the crime. According to the U.S. Department of Health, Education and Welfare, Vital Statistics of the United States, 1978, Life Tables, volume II, his life expectancy would have been 77.2 years. Therefore, the projected loss of support suffered by the Claimant, Irene Burke, is 16.2 years or 194.4 months. 9. That this claim complied with all pertinent provisions of the Act and qualifies for compensation thereunder. 10. That pursuant to section 7(d) of the Act (Ill. Rev. Stat. 1977, ch. 70, par. 77(d)), this Court must deduct $200.00 from all claims plus the amount of benefits, payments or awards payable under the “Workmen’s Compensation Act” (Ill. Rev. Stat. 1977, ch. 48, par. 138.1 et seq.), from local governmental, State or Federal funds or from any other source, except annuities, pension plans, Federal social security benefits and the net proceeds of the first $25,000.00 (twenty-five thousand dollars) of life insurance paid or payable to the Claimant. 11. That the Claimant, Nancy Burke, born February 19, 1959, reached the age of majority on February 19, 1977, or 29 months after the death of her father. She is therefore eligible for loss of support for these 29 months. 12. That the Claimant, Margaret Burke, born December 4,1957, reached the age of majority on December 4,1975, or 16 months after the death of her father. She is therefore eligible for loss of support for these 16 months. 13. That based on $500.00 per month, the maximum compensation for loss of support for 194.4 months, which is the maximum period a Claimant in this incident is eligible for, is $97,200.00, which is in excess of the $10,000.00 maximum amount compensable under section 7(c) of the Act. Ill. Rev. Stat., 1977, ch. 70, par. 77(c). 14. That the Claimant, Irene Burke, has received $27,000.00 from various life insurance policies as a result of the victim’s death, $2,000.00 of which can be counted as an applicable deduction. Additionally, the Claimant has received $255.00 in Social Security Administration burial benefits and $400.00 in Veteran’s Administration burial benefits. These amounts can be counted as applicable deductions under section 7(d) of the Act. 15. That after making all the applicable deductions under the Act, the pecuniary loss resulting from the victim’s death is in excess of the $10,000.00 maximum allowed in section 7(e) of the Act. Ill. Rev. Stat. 1977, ch. 70, par. 77(e). 16. That the Claimant, Irene Burke, is entitled to an award based on the following: Funeral expenses $2,000.00 Loss of support (81% of total compensable loss of support) 6,480.00 Total $8,480.00 17. That the Claimant, Nancy Burke, is entitled to an award based on the following: Loss of support (12% of total compensable loss of support) $ 960.00 18. That the Claimant, Margaret Burke, is entitled to an .award based on the following: Loss of support (7% of total compensable loss of support) $ 560.00 It is therefore, hereby ordered that the sum of $8,480.00 (eight thousand four hundred eighty dollars) be and is hereby awarded to Irene Burke, wife of Alexander Burke, an innocent victim of a violent crime. It is further ordered that the sum of $960.00 (nine hundred sixty dollars) be and is hereby awarded to Nancy Burke, daughter of Alexander Burke. It is further ordered that the sum of $560.00 (five hundred sixty dollars) be and is hereby awarded to Margaret Burke, daughter of Alexander Burke.